On the court’s own motion, judgment of the Supreme Court, Suffolk County, entered March 3, 1977, summarily affirmed, without costs. The judgment appealed from was entered upon an order previously affirmed by this court (Breitman Iron Works v Rubsamen & Co., 55 AD2d 632). Since no new issues are raised, an affirmance is mandated. Hopkins, J. P., Cohalan and Shapiro, JJ., concur; Suozzi, J., dissents and votes to reverse the judgment for the reasons stated in his dissenting memorandum in Breitman Iron Works v Rubsamen & Co. (55 AD2d 632, 633-634).